                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION




DAVID BRYON THOMPSON,                     )
                                          )
            Petitioner,                   )
                                          )            CIVIL ACTION NO.
VS.                                       )
                                          )            3:17-CV-2875-G (BT)
DARIN J. HARMON,                          )
                                          )
            Respondent.                   )




                                     ORDER

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The district court reviewed

the proposed findings, conclusions and recommendation for plain error. Finding

none, the court ACCEPTS the findings, conclusions and recommendation of the

United States Magistrate Judge.

      SO ORDERED.

October 11, 2018.




                                      ___________________________________
                                      A. JOE FISH
                                      Senior United States District Judge
